    Case 1:21-cr-00029-H-BU Document 31 Filed 08/13/21              Page 1 of 1 PageID 62



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIYISION

    TINITED STATES OF AMERICA,
      Plaintiff,

                                                            NO. 1:21-CR-029-01-H
 CARMEN MELECIA PALMA (1),
      Defendant.


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF TIIE UNTTED STATES MAGISTRATE JI]DGE
                         CONCER}IING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g u.s.C.

$   6360)(l), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is corect, and it is

hereby accepted by the   court. Accordingly, the Court   accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED.

         Dated.Augst13- ,202t.



                                            JAMES        SLEYHENDRIX
                                                       STATES DISTRICT JUDGE
